Citation Nr: 0311266	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-16 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for degenerative joint 
disease of the hands.

3.  Entitlement to service connection for degenerative joint 
disease of the bilateral elbows.

4.  Entitlement to service connection for residuals of a 
fracture of the left thumb.

5.  Entitlement to service connection for residuals of sprain 
of the left thumb and wrist.

6.  Entitlement to service connection for an upper 
respiratory infection, including pneumonia.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


REMAND

In December 2002, the Board undertook additional development 
on the issues listed above, pursuant to 38 C.F.R. § 
19.9(a)(2).  In Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) determined that 38 
C.F.R. § 19.9(a)(2) was inconsistent with 38 U.S.C. § 
7104(a).  The Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.  The Federal Circuit 
also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which required 
the Board "to provide the notice required by 38 U.S.C. [§] 
5103(a)" and "not less than 30 days to respond to the 
notice," because it was contrary to 38 U.S.C. § 5103(b), 
which provided the claimant one year to submit evidence.  

In light of these changes, the Board finds further action may 
not be taken as to the issues on appeal.  In accordance with 
the December 2002 development memorandum the Board obtained a 
report of a VA examination, which has not been considered by 
the RO, and the veteran has not waived such consideration.  

The Board also notes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  (Codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to 
submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  The RO should then review the 
claims remaining on appeal in light of 
the evidence added to the record since 
the supplemental statement of the case 
(SSOC) in April 2002.  If the benefits 
requested on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue an appropriate SSOC.  The 
appellant and his representative 
should be afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The purpose of the 
remand is to meet due process consideration and to ensure 
compliance with the precedent Court and Federal Circuit 
decisions cited above.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




